PER CURIAM.
The trial court found as a fact that under the terms of their commission agreement, the appellee-mortgage broker was only entitled to a commission from appellant if the loan applications that she originated were actually closed. Nevertheless, the trial court ordered the bank to pay commissions on loan applications which did not close. This was error, notwithstanding that only the bank was responsible for the decisions to reject those applications prior to closing on them. E.g. Harding Realty Inc. v. Turnberry Towers Corp., 436 So.2d 983 (Fla. 3d DCA 1983); Warter v. Bancroft Hotel Assocs., 285 So.2d 676 (Fla. 3d DCA 1973); Hanover Realty Corp. v. Codomo, 95 So.2d 420 (Fla.1957). Therefore, the final judgment and order regarding attorney’s fees and costs are reversed.
GUNTHER and STONE, JJ., and MOE, LEROY H., Associate Judge, concur.